                                        July 14, 2021

VIA ECF

Honorable William Griesbach
Eastern District of Wisconsin – Green Bay
125 S. Jefferson Street – Room 102
Green Bay, WI 54301-4541

       Re:     EEOC v. Wal-Mart Stores East, L.P.
               Case No: 17-cv-00070

Dear Judge Griesbach:

        We received tonight the Court’s updated Special Verdict Form and Jury Instructions. On
the Special Verdict Form, Defendant Walmart requests three changes. First, on Question 5,
Walmart requests that the word “known” be inserted immediately before the phrase “need to
accommodate a disability.” Second, given that the Court has inserted three questions on the
“qualified person with a disability” issue to correspond with the three claims in the case, Walmart
requests that the question about whether it was aware that Ms. Spaeth needed an accommodation
due to her disability (Question 2) be repeated after each of the qualified person questions for each
claim. Both Questions 6 and 8 (which deal with the termination claim and reinstatement claim,
respectively) make reference to a “need to accommodate.” Finally, with the instruction to Question
7 as currently written, if the answer is “no”, the jury is to proceed to Question 8. However,
Question 7 concerns the “qualified individual with a disability” issue, and if the answer to this
question is “no”, that should end the inquiry.
                                      Sincerely,
                                      /s Emery Harlan
                                      Emery Harlan



cc:    Counsel of Record (via ECF)




 735 North Water Street, Suite 610 | Milwaukee, WI | 53202   Chicago, IL
 Tel: (414) 436‐0353 | Fax: (414) 436‐0354                   Indianapolis, IN
                                                             West Des 232
         Case 1:17-cv-00070-WCG Filed 07/14/21 Page 1 of 1 Document    Moines, IA
 www.mwhlawgroup.com
